Citation Nr: 1427064	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension past October 1, 2008 for a temporary total convalescent rating under 38 C.F.R. § 4.30 based on right ankle surgery. 

2.  Entitlement to a disability rating greater than 20 percent for monoarticular arthritis of the right ankle.

3.  Entitlement to a total disability rating based on individual uemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty September 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

It appears that claims for entitlement to service connection for atrial fibrillation, kidney disease, gout, and diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Written Brief Presentation submitted by The American Legion, dated May 25, 2014.  The Board does not have jurisdiction over them, so they are being referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Following his March 2008 right ankle surgery, the Veteran required convalescence through March 31, 2009. 

2.  Since April 1, 2009, the Veteran's monoarticular arthritis of the right ankle has been manifested by symptomatology more nearly approximating a severe foot injury, but does not constitute actual loss of use of the right foot.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total convalescent rating through March 31, 2009, following right knee surgery have been met.  38 U.S.C.A. §§ 1155, 1156, 5103, 5103A, 5107  (West 2002); 38 C.F.R. § 4.30 (2013).

2.  Since April 1, 2009, the criteria for a 30 percent disability rating (but no higher) for monoarticular arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of the claims adjudicated herein represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


I.  Law and Analysis -Temporary Total Convalescent Rating

The Veteran underwent right ankle surgery on March 21, 2008.  He was assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30, from March 21, 2008 until July 1, 2008.  An additional three months was subsequently awarded extending through October 1, 2008.  A 20 percent rating for monoarticular arthritis of the right ankle was resumed thereafter.  The Veteran now asserts that he is entitled to an extension of the temporary total rating for a period of convalescence past October 1, 2008 as he was unable to work and continued to be treated for post-operative residuals after that date.  

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission or outpatient treatment and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  The maximum period for which a convalescence rating may be granted is one year from the date of surgery.  38 C.F.R. § 4.30(b)(2).  

In this case, the Board finds that the evidence reasonably demonstrates a basis for a continued period of convalescence beyond October 1, 2008, the date at which the convalescence period currently ends.  A statement from a VA physician shows that more than 6 months after the March 2008 surgery, the Veteran continued to have significant pain, issues with walking, and was unable to work.  The physician indicated that he could not determine when the Veteran could return to work and until he saw the results from his new therapy.  See medical opinion from VA Chief of Podiatry at the Brevard VA Outpatient Clinic.  On VA examination in May 2009, more than a year postoperative, the Veteran described continued problems with pain and difficulty standing and walking.  Physical examination revealed the Veteran had an antalgic gait with poor propulsion and was "wheelchair dependent."  

As noted above, one of the purposes of a temporary total rating is to aid the veteran during the post-surgical recovery period when he or she may require continuous use of a wheelchair.  38 C.F.R. § 4.30(a)(2).  It is evident that the Veteran's March 2008 surgery resulted in postoperative residuals necessitating the use of a wheelchair as late as May 2009.  As such, he was essentially in convalescence for the entire year following his surgery.  Additionally, while the RO granted additional convalescence through the end of September 2008, it provided no specific rationale - such as an improvement in symptomatology, or an increased ability to use the disabled ankle - that would, on its face, warrant ending the convalescence rating at that time.  See Rating Decision, dated May 28, 2009.

Based upon the evidence of record, the Veteran needed convalescence from right ankle surgery through March 31, 2009.  38 C.F.R. § 4.30(b)(2).  An extension beyond this date is not warranted, as this extension represents the maximum period for which a temporary total rating for convalescence may be granted.  Id.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to the maximum extension of temporary total convalescent rating through March 31, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


II.  Law and Analysis - Right Ankle Disability 

The Veteran seeks a higher disability rating for his service-connected right ankle disability.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's monoarticular arthritis of the right ankle is currently rated as 20 percent disabling under DCs 5009-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes in this case indicate other types of arthritis under DC 5009 as the service-connected disorder, and limited ankle motion under DC 5271 as the residual disabling condition.

Under DC 5009 other types of arthritis are rated as rheumatoid arthritis (DC 5002).  38 C.F.R. § 4.71a.  Under DC 5002 chronic residuals of rheumatoid arthritis, such as limitation of motion or ankylosis, should be rated under the appropriate diagnostic code for the specific joints involved, in this case the right ankle.  Id. 

Under DC 5271 a maximum 20 percent evaluation is assigned for marked limitation of motion of the ankle.  Normal ankle dorsiflexion is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In connection with his recent claim for increase, the Veteran was afforded a VA examination in May 2009.  At that time he described continued problems with pain and difficulty standing and walking following his right ankle surgery.  His current treatment consisted of medication (NSAIDS), physical therapy, bracing, and exercises.  His response to treatment had been fair, however the Veteran was unable to stand for more than a few minutes or walk more than a few yards.  Physical examination revealed the Veteran had an antalgic gait with poor propulsion and was wheelchair dependent.  He also had crepitus, deformity, edema, tenderness, pain at rest, weakness, abnormal motion, and instability of the right ankle, which required constant brace support during the day.  Range of motion showed right dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 10 degrees.  There was no joint ankylosis.  The Veteran's usual occupation was as a floor installer, but he was currently unemployed because he was no longer able perform this type of work as a result of his right ankle.  

The Veteran is already receiving the maximum scheduler rating allowable under DC 5271 for his service-connected right ankle disability, therefore a higher schedular rating under this diagnostic code 5280 is not available.  However, the Board has considered rating the right ankle disability as analogous to other foot injuries under DC 5284.  See 38 C.F.R. §§ 4.20, 4.71a.  

Under DC 5284, other foot injuries are assigned a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  38 C.F.R. § 4.71a.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note. 

To establish the loss of use of a foot, the evidence must show that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthesis.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well with an amputation stump and prosthesis.  38 C.F.R. § 4.63. 

Both the medical evidence and the Veteran's subjective statements reflect that the predominant symptom appears to be chronic pain, which causes difficulty walking.  In addition, the objective clinical findings document that in addition to chronic pain, the Veteran has severely limited dorsiflexion and plantar flexion as well as an antalgic gait with poor propulsion that requires the use of a wheelchair.  Based on this evidence, and resolving reasonable doubt in his favor, the Board's finds that the right ankle disability more nearly approximates severe symptomatology as required for a 30 percent evaluation under DC 5284 from April 1, 2009. 

However, the clinical data is absent of any medical findings showing functional impairment attributable to the right ankle disability that would equate to loss of use of the foot to warrant an even higher rating of 40 percent.  The Veteran clearly suffers from severe impairment of the right foot, having to use a wheelchair for ambulation.  However he also has some degree of right ankle motion and function remaining as he is able to ambulate and stand, albeit for short periods of time.  So, while the Veteran clearly meets the 30 percent rating criteria under DC 5284, the evidence does not support an evaluation in excess of that amount.  

The Veteran's functional loss due to pain has also been considered.  As a general matter, in evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the Veteran has been granted the maximum rating possible under DC 5284, the analysis required by DeLuca would not result in a higher schedular rating.

Higher ratings may also be assigned to several other foot disabilities, if shown. These are ankylosis (DC5270), flatfoot (DC 5276), and claw foot (DC 5278).  38 C.F.R. § 4.71a (2013).  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected right ankle disability, and the Veteran does not claim that any of them are present.  


Therefore, bearing in mind the benefit of the doubt doctrine, an increased disability rating to 30 percent, but no higher, is granted for monoarticular arthritis of the Veteran's right ankle since April 1, 2009.  Hart, supra.

ORDER

The temporary total convalescent rating under 38 C.F.R. § 4.30 based on right ankle surgery is extended through March 31, 2009, subject to the laws and regulations governing the payment of monetary benefits.

From April 1, 2009 entitlement to a rating of 30 percent (but no higher) for monoarticular arthritis of the right ankle is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The Veteran contends that his service-connected right ankle disability renders him unemployable and that he is therefore entitled to a TDIU.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. 38 C.F.R. § 3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, there are clinical findings contained in examination reports and treatment records that lend strong support to an award of a TDIU.  Of record is a private medical opinion in which the physician noted that the Veteran's March 2008 surgery had left him with almost no available (active or passive) range of ankle motion.  He explained that while the Veteran had less pain as a result of the surgery, there was significantly more dysfunction of the ankle and thus the entire right lower extremity.  He also noted the Veteran's prognosis was one that tended toward further deterioration as opposed to improvement.  The physician found the Veteran permanently totally disabled.  

In addition, records from the Social Security Administration (SSA), reflect that in September 2009, it was determined that the Veteran had not engaged in substantial gainful activity since December 2007 due to degenerative joint disease.  In addition, SSA found that the while the Veteran had the residual functional capacity to perform the full range of sedentary work, he was unable to perform any past relevant work, was closely approaching advanced age, and did not have job skills that transferred to other occupations within his residual capacity.

As discussed above, the Board has granted an increased rating for the right ankle disability in this decision, however the evaluation is still less than a full 100 percent grant and the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  When the percentage requirements for consideration for an award of a TDIU are not met, entitlement to benefits on an extra-schedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).  

The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Id.  Because the Board does not have this authority, the Veteran's TDIU claim must be referred to VA's Director of Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and "all other factors having a bearing on the issue."

2.  When the above development is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  The AOJ should undertake all development it deems necessary in order to properly consider this issue.

3.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished a supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


